1 Focused on Value Creation for Our Shareholders June 2011 2 Forward-looking statements are made throughout this presentation. These forward-looking statements are sometimes identified by the use of terms and phrases such as "believe," "should," "would," "expect," "project," "estimate," "anticipate," "intend," "plan," "will," "can," "may," or similar expressions elsewhere in this presentation. All forward- looking statements are subject to a number of important factors, risks, uncertainties, and assumptions that could cause actual results to differ materially from those described in any forward-looking statements. These factors and risks include, but are not limited to, general economic conditions, demand for new housing, accuracy of certain accounting assumptions, changes in actual or forecasted cash flows, competitive pressures, future sales volume, significant increases in the costs of certain commodities, timely implementation of price increases, successful execution of cost saving strategies, changes in tax laws, integration risks associated with recent acquisitions, changes in weighted average shares for diluted EPS, increases in transportation costs, and other financial, operational, and legal risks and uncertainties detailed from time to time in Temple-Inland’s cautionary statements contained in its filings with the SEC. Temple-Inland disclaims and does not undertake any obligation to update or revise any forward-looking statement in this presentation except as required by law. Temple-Inland notes that forward -looking statements made in connection with a tender offer are not subject to the safe harbors created by the Private Securities Litigation Reform Act of 1995. Temple-Inland is not waiving any other defenses that may be available under applicable law. This presentation includes non-GAAP financial measures.The required reconciliations to GAAP financial measures are included on our website, www.templeinland.com. 3 Agenda •Our response to International Paper’s unsolicited proposal •Our strong track record creating shareholder value •We are well-positioned to capitalize on favorable industry dynamics •We are poised to continue creating superior and sustainable value for our shareholders 4 Our Response to International Paper’s Unsolicited Proposal 5 Our Rejection of International Paper’s Unsolicited Proposal •On June 6, International Paper Company (“IP”) announced its Proposal (“the Proposal”¹) to acquire Temple-Inland Inc. (“Temple-Inland”) for $30.60 per share in cash •The Proposal grossly undervalues Temple-Inland because it does not reflect the value of: −our accelerating growth in earnings and ROI −our significant outperformance of “precedent transactions” referenced by IP in the Proposal •The Proposal is opportunistic given: −fundamental changes occurring in the corrugated packaging industry −significant benefits to come from our previously announced Box Plant Transformation II −current weakness in housing markets •Our management team has a track record of creating significant value for our shareholders •The Proposal likely will face prolonged and rigorous investigation by antitrust enforcers •The Proposal has a number of statements we disagree with, including facts relating to our debt balance 1 The use of “Proposal” herein refers to and includes written materials provided to Temple-Inland by International Paper in connection with the Proposal. 6 Temple-Inland Expects its Accelerating EPS and EBITDA will Deliver Superior Value to Shareholders Source:Public filings; EPS before special items; projections per IBES median estimates 1 Historical ROI per 10-K.Historical and projected ROI calculated as EBIT over total assets less non-debt related current liabilities less municipal bonds related to capital leases included in other assets and less financial assets of special purpose entities.Based on beginning of the year balance sheet.EBIT, EBITDA and EPS for 2011 and 2012 per IBES median estimates, 2011E total assets and non-debt related current liabilities per IBES median estimates; assumes municipal bonds related to capital leases included in other assets and financial assets of special purpose entities are constant. 2 2011E and 2012E represent total debt. Over the last 3 years Temple-Inland’s forward EBITDA multiple has averaged approximately 7x 7 …Driven by Industry Leading ROA Source:Public filings Notes: (1)EBIT excludes special items - For TIN, IP and Weyerhaeuser as reported by segment; for PCA, Gross Profit-selling and administrative expenses; for SSCC, forcontainerboard, corrugated containers and reclamation operations (2)Adjustments to EBIT - For SSCC, beginning in 2007, working capital interest was no longer charged to operations.Based on restatement of 2006 and 2005 data, EBIT is adjusted upward by $70 million for the years 2004 and 2003. (3)Assets (beginning of year) - For TIN, IP and Weyerhaeuser as reported by segment adjusted for acquisitions made in Q3 2008; for PCA, consolidated Total Assets; for SSCC, consolidated Total Assets excluding Consumer Packaging prior to 2007.On January 26, 2009 SSCC filed for Chapter 11 Bankruptcy and emerged on June 30, 2010.For 2010, the Successor Total Assets (after adjustments for the Plan of Reorganization and Fresh Start) is used.For 2009, the Successor Total Assets, adjusted for actual cash and cash equivalents is used. (4)Restatements - Most recent reported data used to replace prior data, as reported, when available. 8 IP’s Proposal… •The Proposal refers to Temple-Inland’s net debt balance of $828 million − Our actual net debt is $737 million, a figure that can be derived from information in our latest 10-Q - this represents a difference of $91 million in our shareholders’ favor •The Proposal refers to a liability associated with the sale of our timber assets of $385 million − Excluding any tax benefits the present value of the liability is actuallyapproximately $184 million − Including the utilization of $281 million of AMT credits primarily associated with the sale of our timber assets, the present value is a positive $60-70 million •Importantly, the “precedent transactions” cited by IP are simply not comparable − Temple-Inland has generated higher returns than Smurfit-Stone Container Corporation’s (“SSCC”) and Weyerhaeuser’s (“WY”) corrugated packaging operations − The substantial increase in the merger consideration received by SSCC’s shareholders must be taken into account and significantly changes the transaction metrics 9 IP’s Portrayal of the Proposal’s 2011E EBITDA Multiple is Self-serving… (1)Source:Letters dated May 19, 2011 and May 27, 2011 from Mr. John V. Faraci to Mr. Doyle R. Simons. (2)Reflects adjustment of net debt from $828 million per IP’s letter to Temple-Inland’s current net debt of $737 million per latest 10Q as of April 2, 2011. (3)Reflects exclusion of timber liability of $385 million mentioned in IP’s letter. 10 …And IP Has Chosen to Highlight “Precedent Transactions” That Involved Operations with Demonstrably Inferior Performance to Our Assets The “precedent transactions” referred to in IP’s Proposal refer to assets which had demonstrably lower returns than those of Temple-Inland Source:Public filings Notes: (1)EBIT excludes special items - For TIN and Weyerhaeuser as reported by segment; for SSCC, forcontainerboard, corrugated containers and reclamation operations (2)Adjustments to EBIT - For SSCC, beginning in 2007, working capital interest was no longer charged to operations.Based on restatement of 2006 and 2005 data, EBIT is adjusted upward by $70 million for the years 2004 and 2003. (3)Assets (beginning of year) - For TIN, IP and Weyerhaeuser as reported by segment adjusted for acquisitions made in Q3 2008; or SSCC, consolidated Total Assets excluding Consumer Packaging prior to 2007.On January 26, 2009 SSCC filed for Chapter 11 Bankruptcy and emerged on June 30, 2010.For 2010, the Successor Total Assets (after adjustments for the Plan of Reorganization and Fresh Start) is used.For 2009, the Successor Total Assets, adjusted for actual cash and cash equivalents is used. (4)Restatements - Most recent reported data used to replace prior data, as reported, when available. 11 …IP’s Characterization of the “Precedent” Smurfit-Stone Transaction Tells Only One Side of the Story •Rock-Tenn announced synergies well below precedents due to very limited operational overlap •Temple-Inland’s historic ROA has been substantially in excess of that of Smurfit-Stone EBITDA Multiple Premia3 Source:Company filings and press release, Capital IQ; market data as of 27-May-2011 Note: Multiples exclude impact of pensions. (1) Transaction closed on 27-May-2011. (2) Price increase between announcement and closing. (3) 1 day prior share price based upon Smurfit-Stone closing price of $27.52on 21-Jan-2011.30 and 60 day average prices are based upon the average share price computed using share prices for the 30 and 60 trading days prior to announcement.The average 30 day and 60 day average trading prices are$26.30 and $25.00, respectively. Opportunistically Timed Proposal 12 …And there is little or no market value ascribed to Temple-Inland’s building products operations IP’s Proposal front-runs significant future benefits associated with fundamental changes occurring in the corrugated packaging industry and our Box Plant Transformation II Proposed Transaction Raises Serious Regulatory Issues 13 •A combined IP/TIN would have an almost 40% share of North America containerboard capacity •The potential acquisition is likely to face a prolonged and rigorous investigation by antitrust enforcers and an uncertain outcome North American Containerboard Capacity Share1 Source:RISI (1)Note:Analysis above utilizes containerboard capacity shares rather than corrugated capacity shares, due to the unavailability of corrugated capacity shares for all large players in the industry. Temple-Inland’s management believes that the combined corrugated capacity share of International Paper and Temple-Inland is approximately 40 percent. 14 Temple-Inland’s Strong Track Record of Creating Shareholder Value Temple-Inland has the Highest Total Shareholder Return in the Industry Since its Creation… 15 Note: Since Spin-off (31-Dec- 2011) until 2-Jun-2011 …Driven by Increasing ROI and Dividends 16 Source:Public filings 1 Historical ROI per 10-K. ROI calculated as EBIT over total assets less non-debt related current liabilities less municipal bonds related to capital leases included in other assets and less financial assets of special purpose entities.Based on beginning of the year balance sheet. …While Significantly Reducing Our Debt 17 •Projected to reach debt target by early 2012 •Investment grade rating by S&P and Moody’s •6.65 million share repurchase authorization Source:Public filings 18 Temple-Inland is Well-Positioned to Benefit from Favorable Industry Dynamics Industry Operating Rates Remain High Industry capacity changes have resulted in high operating rates despite lower demand levels Source: RISI 19 …Inventories Continue to Decline Source:Fibre Box Association (FBA) 20 …While Demand is Expected to Return to Pre- Recession Levels 12% 4% Source:RISI 21 …Driving Anticipated Favorable Long-Term Pricing Trend 1993-1999 Average: $372 2000-2005 Average: $409 2006-2009 Average: $530 2010-2015 Estimated Average: $679 Source: RISI Improved industry fundamentals have led to reduced volatility and higher average prices 22 RockTenn / Smurfit-Stone Transaction Improves Industry Fundamentals 23 24 Temple-Inland is Poised to Continue to Deliver Superior and Sustainable Value for Shareholders 25 Create Superior and Sustainable Value 26 Corrugated Packaging Strategic Initiatives 26 • Maintain high integration level - Box plant consumption mill capacity • Drive for low cost - Asset utilization and manufacturing excellence • Improve mix and margins - Sales excellence • Profitably grow business - Organically / Acquisition Execution of Strategic Initiatives Drives ROI 27 Integration Level - Highest in the Industry 27 Source:Company reports Temple-Inland is the most integrated producer of corrugated containers 28 Temple-Inland Operates a Low Cost Mill System 28 Temple-Inland Company A Company B Company C Company D Corrugated Packaging Strategic Initiatives •Drive Low Cost and Increase Asset Utilization –Fewer Plants –Fewer Machines –Fewer Positions •Improve Mix & Margins 29 C U L T U R E Lower cost and higher margins Box Plant Transformation Drives Costs Down 30 Box Plant Transformation will reduce cost by an anticipated $180 million annually and generate 40%+ returns 67 51 2006Pro-Forma 2013 (24%) (44%) (26%) $90 million in expected annual benefits associated with Box Plant Transformation II are still ahead of us 31 Improve Mix and Margins Cumulative Tons Customer Portfolio “Sell to the left” 32 Profitably Grow Our Business Successful Acquisition Track Record •PBL acquisition –$20 million of synergies –$30 million from white-top –60% ROI Box Shipment Growth (2004-2010) Source:Fibre Box Association (FBA), Average Week 33 Industry Leading ROA (4)Restatements - Most recent reported data used to replace prior data, as reported, when available. 34 34 Building Products Strategic Initiatives •Deliver tailored portfolio of building products –Products for new home, repair and remodeling and commercial markets •Drive low cost –Manufacturing excellence •Serve preferred markets –Favorable demographics •Profitably grow business 35 Low Cost Building Products Operations 35 Buna Pineland Diboll Rome SWL Lumber Cost Position 1st Quartile 2nd Quartile 3rd Quartile 4th Quartile Gypsum Cost Position Cumberland Fletcher W.Memphis McQueeney Panels Cost Position Monroeville Hope Diboll Thomson PB MDF El Dorado Mt. Jewett 80% of Building Products operations are in the first quartile 1st Quartile 2nd Quartile 3rd Quartile 4th Quartile 1st Quartile 2nd Quartile 3rd Quartile 4th Quartile Source:Beck & RISI studies and internal analysis 36 36 …Drives Solid Performance Housing Starts Building Products EBITDA $8 Temple-Inland’s Focus on Value Creation 37 Temple-Inland drives shareholder value by disciplined application of capital -High returns on invested capital -Capital allocation process is disciplined and shareholder friendly Return on Investment Capital Allocation •Grow Dividends •Repurchase Shares •High Return Investments / Acquisitions 38 Focused on Value Creation For Our Shareholders
